PER CURIAM.
By this Petition for Certiorari we are called upon to review the propriety of an ex parte order entered December 11, 1991, providing for a Human Leukocyte Antigen (HLA) test in a paternity action which was concluded by a final, order on April 23, 1987. During the proceedings in the trial court, the respondent had been offered two opportunities to secure such a test, but declined such. We therefore find that the order of December 11, 1992, ordering such a test, departs from the essential requirements of the law, and we quash same. State Department of Health and Rehabilitative Services v. Sadiki, 561 So.2d 304 (Fla. 2nd DCA 1990); Decker v. Hunter, 460 So.2d 1014 (Fla. 3d DCA 1984); Johnson v. Johnson, 395 So.2d 640 (Fla. 2d DCA 1981).
Order quashed.